Citation Nr: 0428234	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased rating for traumatic arthritis 
with hyperkeratosis and hammertoe deformity of the third 
right toe, postoperative, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1968 to April 
1989.

This matter comes before the Board on appeal from rating 
decisions by the Waco, Texas, Regional Office (RO) that 
initially denied appellant's request for an increased rating 
in excess of 20 percent disabling.  During the pendancy of 
this appeal, RO granted an increased rating from 20 percent 
to 30 percent, but since the increased grant is less than the 
maximum benefit the claim remains in controversy.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

During the pendancy of this appeal the file was transferred 
from the Waco RO to the Baltimore, Maryland, RO due to 
appellant's relocation to that region.  The Board notes that 
appellant's VA Form 9, filed while appellant still resided in 
Texas, requested a Travel Board hearing; a Travel Board 
hearing was duly scheduled in Texas for August 2001 but was 
not held because of appellant's relocation to Maryland.  The 
letter notifying him of the hearing was returned as 
undeliverable.  Appellant was subsequently notified that the 
Travel Board does not hold hearings at the Baltimore RO, and 
he was asked if he would prefer to have a Decision Review 
Officer hearing at the RO or a hearing before the Board in 
Washington, D.C.  Appellant has not responded or expressed a 
preference in regard to hearing options.  It is 
administratively indicated at the Board that the Travel Board 
hearing was canceled by the veteran.  While the record does 
not otherwise confirm this, as noted, there was no response 
to the aforementioned hearing clarification letter.  Further, 
there has been no indication from the appellant or his 
representative that a hearing is still desired.  The Board 
will accordingly proceed with appellate review. 

This matter was prepared for additional development by the 
Board in April 2003 and was remanded to the RO in September 
2003 for due process review.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Again, with this additional development, there 
has been no indication of a desire for a hearing.


FINDINGS OF FACT

1.  A rating decision of October 1989 granted service 
connection for traumatic arthritis with hyperkeratosis and 
hammertoe deformity of the right third toe, postoperative, 
with disability rating of 10 percent.

2.  Appellant's right foot disability is currently manifested 
by hammertoe, traumatic arthritis, pain, fatigability, and 
limitation of motion.  Post-service surgery has been 
performed on the right foot.

3.  Appellant's right foot disability is severe, but not so 
severe as to be equivalent to total amputation of the foot, 
nor is it shown that he would be equally well served by an 
amputation with suitable prosthetic appliance.  Complete 
footdrop has not been shown.


CONCLUSION OF LAW

Schedular criteria for a rating in excess of 30 percent for 
traumatic arthritis with hyperkeratosis and hammertoe 
deficiency of the right third toe, postoperative, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.63, 4.71a, 
Diagnostic Codes 5167, 5283 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in January 1998.  
The original rating decision of July 1998, the Statement of 
the Case (SOC) in November 1998, and Supplemental Statements 
of the Case (SSOC) in April 2001, January 2003, and December 
2003 all listed the evidence on file that had been considered 
in formulation of the decision.  RO sent appellant a VCAA 
duty-to-assist letter in June 2001, after enactment of the 
VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  
VA must also assist appellant in obtaining records from the 
Social Security Administration, if applicable.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003.  VA 
must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical 
records, VA treatment records, Social Security disability 
file, and the treatment records from his private physician; 
appellant has not identified any other medical providers who 
may have relevant evidence.  Appellant has also been afforded 
a number of VA medical examinations to determine the current 
severity of his symptoms.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Service medical records are on file.  Appellant complained of 
painful calluses on the soles of both feet in September 1969; 
the calluses were shaved down.  Appellant was treated for 
plantar warts of the right foot in August and September 1970.  
Appellant underwent arthroplasty of the right third 
metaphalangeal joint in November 1972.  A small exotosis was 
removed from the fourth metatarsal bone of the right foot in 
November 1972.  Appellant underwent a partial right third 
metatarsal head resection in December 1973.  Appellant 
complained of right foot pain in October 1975.  Appellant 
underwent an arthroplasty of the right third metatarsal head 
and resection of the base of the right third phalanx in 
January 1976; discharge diagnosis was degenerative arthritis 
of the right metaphalangeal joint resulting from the previous 
surgery of November 1972.   A note from May 1978 shows no 
relief from previous surgery.  A note from July 1981 shows 
appellant complained of continued right foot pain, had been 
on profile since May 1978, third digit was curling downward 
and causing calluses.  

A note from April 1983 shows appellant complained of pain in 
the right foot, had been on P-3 profile since 1978, had been 
operated on 3 times but continued to have bad pain, frequent 
callus formation, and inability to move the toes.  Physical 
Profile Records show appellant was on P-3 profile (including 
limited physical activity and soft shoes) intermittently 
beginning in October 1975.  Appellant's retirement physical 
examination shows clinical evaluation of the feet as 
"normal" but records a P-3 profile and notes status post 
surgery, right foot, exotosis/hammer toe deformity and 
plantar wart.

Post-service records reveal continued complaints of right 
foot pain.  The pain was reportedly unresolved by the 
surgeries in service.  Records reveal several post-service 
surgeries.  In 1992 wires were placed and later removed from 
the foot.  It is also noted that he tried orthotics in 1994 
without apparent relief.  Initially a 10 percent rating was 
assigned.  Later a 20 percent rating was assigned.  This is 
the rating that was assigned at the time of the current claim 
for an increased rating.

Appellant the instant request for increased rating for right 
foot disability in January 1998.  

Appellant underwent a VA medical examination in April 1998.  
Appellant informed the examiner that he injured in foot by 
stepping on a punji stake booby trap in Vietnam in 
approximately 1969; the area was cleaned and he returned to 
duty.  Appellant was surgically treated for lesions on the 
bottom of his right foot in 1972; thereafter he began to 
develop calluses in the area, which were trimmed weekly while 
appellant was in the service.  Appellant complained that he 
must now trim the calluses himself.  Appellant complained 
that no shoe is now comfortable, and that he wears an 
oversize shoe for comfort.  Past treatment consisted of pain 
relievers, which provided temporary relief.  Appellant 
complained that his joints become fatigued after 6-7 hours 
and he must sit down.  Appellant reported that prolonged 
standing or walking aggravates the symptoms, and hot soaks 
and elevation alleviate the symptoms.  Appellant reported 
that there is a continuous limitation of motion in the foot.  
Appellant denied the use of canes, crutches, or braces; he 
received corrective inserts for his shoes after surgery but 
these were not replaced after they wore out.  Appellant 
reported that he works as an aircraft maintenance trades 
helper, a standing occupation, and that he is hampered by the 
pain and fatigability of the foot.       

On examination, all toes were straight and the surgical scars 
were well healed.  There was full range of motion in the 
metatarsophalangeal joints and no crepitus.  Muscle strength 
of the right foot was 3/5, compared to 4/5 for the left foot.  
The second, third, fourth, and fifth metatarsophalangeal 
joints were painful throughout the entire range of motion, 
and the examiner estimated that there was a 50 percent 
limitation of motion of the metatarsophalangeal joints due to 
continuous movement against resistance.  There was tenderness 
in the range of motion against resistance in the second, 
third, fourth, and fifth metatarsals, and there was pain 
along the medial plantar fascia.  Appellant was observed to 
walk with an antalgic gait; he limped on the right foot in 
his bare feet, although there was less limp when he wore 
shoes to protect the plantar aspect.  There was no limitation 
on standing.  There was a well-circumscribed plantar 
keratosis beneath the second and fifth metatarsal phalangeal 
joint; there was also a plantar keratosis on the plantar 
lateral aspect of the heel.  There was darkening of the skin 
on the medial malleolus and heel due to venostasis.  
Appellant was observed to stand erect and to perform squats, 
pronation, and supination without assistance, although he 
required assistance to stand on his toes and heels.  There 
was no evidence of hammertoes, high arch, claw foot, 
flatfoot, or hallux valgus.  

The examiner noted VA X-rays taken in April 1998, which 
showed an apparent shortening of the third metatarsal, with 
resection of the base of the third toe, and healed 
arthroplasties of the second, fourth, and fifth toes.  The 
examiner diagnosed (1) metatarsalgia of the second, third, 
fourth, and fifth metatarsophalangeal joint, (2) plantar 
fasciitis secondary to the metatarsalgia, and (3) keratosis 
of the second and fifth metatarsals and also the lateral 
heel.

RO issued a rating decision in July 1998 continuing the 20 
percent rating.  Appellant timely filed a Notice of 
Disagreement (NOD) in October 1998.  Appellant filed a VA 
Form 9 in January 1999 that asserts he is in constant pain.

The file contains a letter from Dr. E.T.M., a physician in 
private practice.  The letter asserts that Dr. E.T.M. has 
seen appellant on several occasions for complaints of severe 
pain on the plantar aspect of both feet.  Appellant has 
severe lesions underneath the second and fifth metatarsal 
heads of the right foot.  Appellant previously had 
dorsiflexory wedge osteotomies of the right third and fifth 
metatarsals to address severe positional deformity of these 
bones with underlying hypertrophic bone formation, and 
appellant continues to have significant problems.  The 
problem in the right foot is that appellant has developed a 
transfer lesion from the area of the right toe to the right 
second metatarsal head which is extremely punctuate and quite 
painful.  Because of the gait cycle, appellant continues to 
strike the ground on the lateral border of both feet, causing 
severe keratomas underneath the fifth metatarsal heads.  Dr. 
E.T.M. has debrided these to tolerance on several occasions, 
which gave appellant significant relief, but further surgical 
intervention will be necessary to clear the lesions.   

Appellant underwent a VA medical examination in September 
2000.  The examiner noted appellant's previous surgeries.  
Appellant manifested pain in both feet, moderate to 
moderately severe in intensity, associated with stiffness.  
Ambulation and prolonged standing are limited due to pain.  
The third toe was observed to be hammertoe.  Right foot 
dorsiflexion was 10 degrees and right foot plantar flexion 
was 0-25 degrees.  There was no observed limitation of range 
of motion due to pain, although pain was present.  There were 
several plantar calluses along the medial border.  There was 
hyperkeratosis in the heel and the foot.  Appellant's gait 
was antalgic, and he could not squat or rise on his toes or 
heels.  Diagnosis was (1) traumatic arthritis with 
hyperkeratosis of the right foot, with hammertoe deformity of 
the third toe, and (2) postoperative residuals.

Subsequent to that examination, the RO granted a 30 percent 
rating for the foot pathology.  The rating was made effective 
from the date of the reopened claim leading to this appeal.

Appellant underwent a VA C&P examination in April 2002 in 
regard to an unrelated claim.  The examiner noted that 
appellant had developed hallux valgus deformity of the right 
big toe as well as bilateral pes planus.  VA X-ray in April 
2002 confirmed the presence of moderately well marked pes 
planus.  There was no callosity or ulceration.  There was a 
bunion on the right foot.  X-rays also revealed post-surgical 
changes with a flatfoot deformity.  Scarring was noted to be 
present but was well healed and not tender.

RO received appellant's Social Security Administration (SSA) 
disability records in June 2003.  These records show that 
appellant was claimed SSA disability benefits for the 
following conditions: diabetes mellitus, peripheral 
neuropathy, multi-focal small vessel vasculitis, and multiple 
lesions and keratoma on the plantar aspect of the right foot.  
An SSA decision in August 2000 noted that no impairment that 
met or equaled the appropriate criteria, but appellant's 
residual functional capacity had been reduced to a limited 
amount of work at the sedentary exertion level; disability 
benefits were accordingly granted based on appellant's 
exertion capacity for sedentary work, age, education, and 
work experience.  The SSA file includes treatment notes by 
Dr. E.T.M. regarding the right foot disability.  A note by 
Dr. E.T.M. dated February 2000 states that appellant 
continued to have severe pains which developed into 
significant and very severe keratoma during weight bearing; 
this is a very significant disabling problem in that it is 
difficult for appellant to walk and is creating problems in 
the knees and hips.  A note by Dr. E.T.M. dated April 2000 
shows that appellant continued to complain of pain; orthotics 
and debridement provide significant but only temporary 
relief.  

III.  Analysis

Disability ratings are determined by the diagnostic codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Disabilities of the foot are rated under 38 C.F.R. § 4.71a 
(2003).  "Hammertoe" is rated under Diagnostic Code 5282.  
Appellant only has one hammertoe, and single toe is not 
compensable, so this diagnostic code is not for application.

Appellant has hitherto been rated under Diagnostic Code 5283 
("malunion or nonunion of the tarsal or metatarsal bones"), 
which provides for a 10 percent rating with moderate 
symptoms, a 20 percent rating with moderately severe 
symptoms, a 30 percent rating (appellant's current rating) 
for severe symptoms, and a 40 percent rating for actual loss 
of use of the foot.  There are no alternative diagnostic 
codes that would provide a more advantageous rating to 
appellant.

Loss of use of the foot is rated 40 percent disabling.  
38 C.F.R. § 4.71a, Code 5167.  Loss of use of the foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the actions of balance and propulsion, etc., in 
the case of the foot, could be accomplished equally well by 
an amputation stump with prosthesis.  Complete paralysis of 
the external popliteal nerve with consequent footdrop will be 
taken as loss of use.  38 C.F.R. § 4.63.

Under the "amputation rule" the combined rating for 
disabilities of an extremity may not exceed the rating for 
the amputation at the elective level, were the amputation to 
be performed.  38 C.F.R. § 4.68 (2003).  Amputation of the 
leg below the knee would result in a disability rating of 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2003).  
Therefore, under the amputation rule, the maximum combined 
rating possible for this disability is 40 percent.

Applying the criteria of Diagnostic Code 5283 to appellant's 
symptoms, as shown in the most recent medical evidence of 
record (VA podiatric examination of April 1998, VA medical 
examinations of September 2000 and April 2002, and evidence 
from Dr. E.T.M. in the Social Security file), the Board finds 
that appellant's current symptoms (continuous pain, 
fatigability, and limitation of motion in dorsiflexion and 
plantar flexion) are severe, so appellant's current rating of 
30 percent is clearly appropriate.  Appellant's symptoms are 
not so severe as to equate to amputation of the foot, so an 
increased rating under this Diagnostic Code is clearly not 
appropriate.  There is no evidence of footdrop and there is 
no evidence suggesting that the appellant would be equally 
well served by amputation with application of a suitable 
prosthetic appliance.

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  In this case, medical 
evidence shows that appellant has traumatic arthritis.  
However, medical evidence does not show that there is 
additional disability due to limitation of motion, so 
separate rating for arthritis is not appropriate.

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2003).

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.   In this 
case, appellant's disability is currently rated under 
Diagnostic Code 5283.  This diagnostic code, in and of 
itself, is not predicated on limitation of range of motion, 
so the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Since the classification of appellant's disability as 
"severe" is based primarily on pain (rather than limitation 
of motion or other objective factors) a separate rating for 
pain and fatigability would constitute "pyramiding" and is 
not appropriate. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization.  Social 
Security Administration records show that appellant has a 
number of conditions that cause marked interference with 
employment besides the right foot disability, so there is no 
evidence that the right foot disability, in and of itself, 
causes marked interference with employability beyond that 
presumed to be adequately compensated by the rating schedule.  
Extraschedular rating is accordingly not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Disability rating in excess of 30 percent for traumatic 
arthritis with hyperkeratosis and hammertoe deformity of the 
third right toe is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



